UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2010 ARI NETWORK SERVICES, INC. (Exact name of registrant as specified in its charter) Wisconsin 0-19608 39-1388360 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10850 W. Park Place, Suite 1200 Milwaukee, Wisconsin (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(414) 973-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits. (d) Exhibits The attached exhibit is filed herewith solely because it was inadvertently omitted from the Quarterly Report on Form 10-Q for the period ended April 30, 2010 of ARI Network Services, Inc., filed on June 14, 2010. Exhibit No. Description A Note Modification Agreement dated April 8, 2010, between ARI Network Services, Inc. and JP Morgan Chase Bank, NA, successor by merger to Bank One, NA. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 16, 2010 ARI NETWORK SERVICES, INC. By: /s/ Brian E. Dearing Brian E. Dearing Chairman of the Board and Acting Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description A Note Modification Agreement dated April 8, 2010, between ARI Network Services, Inc. and JP Morgan Chase Bank, NA, successor by merger to Bank One, NA. 4
